DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 08/26/2022. Claims 1-11 are pending of which claims 1-8 are amended and claim 11 new. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 7 and 8 recite “display a graphical user interface that includes a map corresponding to a location of an access point 1) through which the mobile communication device communicates data packets to a communication network, or through which the mobile communication device receives data packets from the communication network, or 2) to which the mobile communication device sends a beacon,”. The claims recite display of a map corresponding to an access point where a device 1) communicates/ receives data packets 2) which the device send a beacon. The specification does not recite display of a location of an access point associated with a  user device communicating with the access point or performing beaconing to the access point. ¶s26, 27 of the instant application’s PG publication  teaches obtaining location information through a access point. ¶30 discusses displaying a user’s location based on information derived from an access point ¶50, 51 and fig 4B discuss an show displaying friends/users on a map but no clear support is found for displaying a map of a location associated with a access point. While it may be obvious to make such a modification , the written description requirement requires sufficient support that such a modification was in possession of the inventor at the time of the filing of the  invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As discussed above the claims of the instant application do no support displaying a map associated with the location of a access point.  The claims may have support for display of a map showing friends/users/ location on the map where such location information is obtained from user device communication with an access point or beaconing with an access point. However, this is not what is claimed and thus claims 1, 7 and 8 are unclear. For purposes of prior art the examine shall take the interpretation that such limitations recite display of a map showing friends/users/ location on the map where such location information is obtained from user device communication with an access point or beaconing with an access point.


Claim Rejections - 35 USC § 103

Claim 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crowley US 2006/0270419, and further in view of Kimchi US 2006/0241860 ,  Beyer US 2006/0063539 and Cernak US 2006/0105795.
Regarding claims 1 and 7, Crowley teaches method comprising a mobile device to operate a messaging application, the mobile device having instructions stored thereon that when executed by one or more processors of the mobile device cause the mobile device to perform operations comprising: 
display a graphical user interface that includes a map corresponding to entities from a list of entities, wherein the list of entities includes friends of a user of the mobile communication device or businesses(map shows user’s location and location of friends relative to user ,fig. 2 ¶32,54)  
[" FIG. 1 is a perspective representation of a geographic area 10 in which acquaintances may be located. The geographic area 10 is hypothetical and is intended to exhibit a number of different venues in which acquaintances may find themselves. A venue may be any appropriate type of location in which a person may want to be, such as a home, apartment, bar, restaurant, parking lot, sports stadium or arena, or street address. The term acquaintance is used broadly here to indicate users who may want to communicate with each other. It may include old friends, friends of friends, or acquaintances of more remote relation.", ¶32]
[“Messages may also be accompanied by a number of response options. For example, each message may be formatted so that any reply to the message is actually sent to the user who is the topic of the message. In addition, a message may come with a number of preformatted responses, so that a user need not think up and type a reply, but can instead simply push a single button for a preformatted reply, which may be a reply back to the system or to another user who was the subject of a recently-received message. In addition, a user may be given the opportunity to one-button dial or voice message the other user. Moreover, activity with the system may trigger text of voice phone calls or pre-recorded voice messages or photos, etc. to be sent to users. Also, the system may use known methods to format graphical maps that show the location of a user relative to his or her friends, and may transmit such maps to a user.”, ¶54]

determine whether to share information about a current location associated with the mobile device with the entities of list of entities(users given option to limit in other words set rules/polices etc on hoe their presence is shared, ¶52),
[“Users may also be given the option to limit how their information is shared or used. For example, a user may identify other users who they specifically do not want to associate with, and the system may block information flow between the users. The system might also require dual-affirmation for the closest relationships, such as a first-degree friend relationship. As such, each friend will need to identify the other before they can be classified as friends; unilateral identification of a friendship will only result in functionality like that described for a "crush" above. As always, the use of such features should be balanced with issues of usability and interference with the experience offered by the system.”, ¶52]

Crowley does not specifically teach determine whether to share information about the current location with the entities of list of entities either globally or on an entity-by-entity basis; 
determine whether to obtain location information updates associated with the entities of the list, either globally or on an entity-by-entity basis. Kimchi in the same field of endeavor teaches a system for real-time location tracking of users. Kimchi teaches determine whether to share information about the current location with the entities of list of entities either globally or on an entity-by-entity basis(users can set rule on when their location is publicly share (i.e. global) or rules set for sharing with specific person(i.e.. entities) ¶50).
["At a substantially similar time as information is available at the receiver component 102 it is transmitted to a stitching component 104 that stores the data in a format that is readily retrievable. In another embodiment, the input data from the receiver component 102 might be delayed before transmission to the stitching component 104. In a further embodiment, the information can be sent to the stitching component 104 at substantially the same time as received at the receiver component 102 and retained in the stitching component 104 for a predetermined time before the data is available at the rendering component 106. The delay in transit time of the information between the receiver component 102, stitching component 104, and/or rendering component 106 takes into account various factors including privacy issues. For example, a user that provides three-dimensional or other data concerning such user's current location might not want others to know the exact location of such user (e.g., real-time tracking). Thus, there can be a delay function associated with system 100. The delay can be measured in time (e.g., hours, days, weeks), during certain time frames (e.g., from 8 a.m. to 5 p.m. provide my exact location to everyone, from 5 p.m. to 8 a.m. only allow my spouse to see my exact location), or other means of tracking an interval or period. An optional opt-in (or opt-out) procedure can be utilized whereby a user decides whether to allow the system 100 to provide others real-time data about the user. The user can set-up and control privacy parameters regarding when to display real-time data, the precision of such data, the persons who can access the data. The system can provide for encryption of data rendering it only recoverable on the user's machine. The user can select an option to make trails local-only with no publication to the service, as well as other parameters that take into account privacy and safety concerns.", ¶50]
 
determine whether to obtain location information updates associated with the entities of the list, either globally or on an entity-by-entity basis(rules that a user set to control when their location can be seen by the public i.e. globally or by entity imply a determination on  how other entities may obtain information information about the user,  this limitation  is interpreted as the reciprocal of the action of a user restricting access to their location info, ¶52)
["At a substantially similar time as information is available at the receiver component 102 it is transmitted to a stitching component 104 that stores the data in a format that is readily retrievable. In another embodiment, the input data from the receiver component 102 might be delayed before transmission to the stitching component 104. In a further embodiment, the information can be sent to the stitching component 104 at substantially the same time as received at the receiver component 102 and retained in the stitching component 104 for a predetermined time before the data is available at the rendering component 106. The delay in transit time of the information between the receiver component 102, stitching component 104, and/or rendering component 106 takes into account various factors including privacy issues. For example, a user that provides three-dimensional or other data concerning such user's current location might not want others to know the exact location of such user (e.g., real-time tracking). Thus, there can be a delay function associated with system 100. The delay can be measured in time (e.g., hours, days, weeks), during certain time frames (e.g., from 8 a.m. to 5 p.m. provide my exact location to everyone, from 5 p.m. to 8 a.m. only allow my spouse to see my exact location), or other means of tracking an interval or period. An optional opt-in (or opt-out) procedure can be utilized whereby a user decides whether to allow the system 100 to provide others real-time data about the user. The user can set-up and control privacy parameters regarding when to display real-time data, the precision of such data, the persons who can access the data. The system can provide for encryption of data rendering it only recoverable on the user's machine. The user can select an option to make trails local-only with no publication to the service, as well as other parameters that take into account privacy and safety concerns.", ¶50]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Crowley’s ability to set options on how their location information is released with an option that allows a user to control when their location is available publicly or to certain users. The reason for this modification would be to allow a user to control when an how their location information is released. For instance a user that is a lawyer might want their location available to a prospective clients during business hours yet restrict location reporting during personal hours.
The combination of Crowley/Kimchi has been discussed above. Crowley teaches wherein the graphical user interface further includes one or more labels(fig.2. shows user location with card  showing user profile and location such profile as specified in ¶88 include certain labels such as name, screenname etc)
[" As shown in FIG. 8, a user can enter standard profile information such as name, e-mail address, gender, user name, password, and telecommunications information. Some of this information may be made available to other users, while some (e.g., password and e-mail address) may be kept private. Additional information may also be gathered, such as by using a continued form similar to that shown in FIG. 8, by question and answer, or by other appropriate method. For example, various sorts of personality tests (e.g., Myers-Briggs) may be provided to help learn more about the user's preferences. In addition, profile information may be imported from other applications.", ¶88]
 
Crowley also teaches initiating communication(¶41) but does not specifically teach initiating communication by label/name selection and thus Crowley/Kimchi do not teach wherein the graphical user interface further includes one or more labels to control the messaging application, wherein the one or more labels correspond to one or more entities of the list of entities, respectively; and in response to a selection by the user of a label of the corresponding one or more labels, initiate a messaging session with the corresponding entity using the messaging application.
Beyer in the analogous networking art teaches a system for initiating communication in a cellular communication system. Beyer teaches wherein the graphical user interface further includes one or more labels to control the messaging application(user/entities are display on a map with are selectable to initiate communication, ¶12)
["A further benefit of the present invention is that more than one symbol can be specified to receive a cellular phone voice call and or data call, thus automatically conferencing them. The operator of the cellular phone can conference a small number of phones by touching the display screen locations of the communications net participant symbols that the operator wishes to conference by selecting a "conference" soft switch. This action will then cause the selected units to be conferenced together. The conference call can be expanded to a greater number of users by providing additional software that would conference phones by sending a digital message to the remote cellular phones from the operator cellular phone causing each of the remote cellular phones to dial a specified 800 conference call number and enter each individual phone participant code. The originator phone calls the same number and automatically enters the originator host code. Once all the phones have dialed the 800 number and entered their appropriate participant and host numbers, the conference call will be established. Furthermore, the operator of cellular phone one can pre-establish conference nets for voice and data exchange by either selecting them from a list or a table or by touching the display screen locations of the communication net participant symbols that the operator wishes to conference and selecting a "conference net" soft switch. Once the operator has done that, the software associates those communication net participants as being part of an established conference net. When the cellular phone operator chooses to call all the net participants, all the operator has to do is to select the designated software switch for that net to conference the pre-selected conference participants together. That action will then place a call to all the conferences without further action. This method of conference calling can be also used to send text messages, photographs and videos.", ¶12]
wherein the one or more labels correspond to one or more entities of the list of entities, respectively; 
[“To operate the present invention, the operator ("cellular phone one" or "phone one") starts the system by selecting the software which causes: a) the cellular phone to initiate (if it has not already been activated), b) the GPS interface to be established, c) a map of the geographic area where the operator is located and operator's own unit symbol to appear at the correct latitude and longitude on the map, d) the locations of people, vehicles, buildings, and the like that are part of the database appear as symbols on the map, e) the system selected item read out area (which provides amplification information for the communications net participant or object that has been touched on the display screen) to appear on the display, f) an insert area that contains various varying data including: the list of net participants, a list of messages to be read, an indication of what portion of the map is being displayed in major area and other information to appear on the display, and g) a row of primary software created "soft switches" that are always present on the display. One of these soft switches when touched causes a matrix of software driven layered switches (soft switches) to appear on the display in place of the readout and insert areas. Some of these soft switches, when touched, cause the system's functions to occur. Other soft switches cause yet another layer of soft switches to appear, replacing those that were previously displayed. The operator is provided an indication of where the operator is in the layer of switches, and is able to return to the previous layer or to cause the layered switches to disappear and only the basic switches to remain. The operator can also use the phone's hardware pointing device (Navigation Pad) to control the soft switches. By using these soft switches, and hard switches that are part of the cellular phone, the operator can activate different maps, change map scales, select which fixed entities are desired to be displayed, display the information concerning the symbol the operator has touched, initiate phone voice calls, send messages (text, photographs and videos), enter symbols and information representative of other entities, view the locations and statuses of the other communications net participants, establish conference calls, pre-establish conference sub-nets that, when activated, cause all the phone numbers that are specified to be conferenced for voice, text and photograph and video communications, and transmit messages to remote phones which cause the remote phones to make calls, verbal announcements, vibrate, increase sound levels and other functions. To initialize the communications net, the cellular phone one operator selects, from a list, the other users (or all of them), that the operator desires to be part of the communications net.”, ¶10]
and in response to a selection by the user of a label of the corresponding one or more labels(by touch or softkeys user can selecting and initiate communication whether such communication be phone or sms, ¶s 12, 14), 
initiate a messaging session with the corresponding entity using the messaging application.
["A further benefit of the present invention is that more than one symbol can be specified to receive a cellular phone voice call and or data call, thus automatically conferencing them. The operator of the cellular phone can conference a small number of phones by touching the display screen locations of the communications net participant symbols that the operator wishes to conference by selecting a "conference" soft switch. This action will then cause the selected units to be conferenced together. The conference call can be expanded to a greater number of users by providing additional software that would conference phones by sending a digital message to the remote cellular phones from the operator cellular phone causing each of the remote cellular phones to dial a specified 800 conference call number and enter each individual phone participant code. The originator phone calls the same number and automatically enters the originator host code. Once all the phones have dialed the 800 number and entered their appropriate participant and host numbers, the conference call will be established. Furthermore, the operator of cellular phone one can pre-establish conference nets for voice and data exchange by either selecting them from a list or a table or by touching the display screen locations of the communication net participant symbols that the operator wishes to conference and selecting a "conference net" soft switch. Once the operator has done that, the software associates those communication net participants as being part of an established conference net. When the cellular phone operator chooses to call all the net participants, all the operator has to do is to select the designated software switch for that net to conference the pre-selected conference participants together. That action will then place a call to all the conferences without further action. This method of conference calling can be also used to send text messages, photographs and videos.", ¶12]

[In accordance with the present invention, a multiple cellular phone communication network is set up using the invention. Each cellular phone contains the same software and circuitry that includes cellular phone technology, GPS navigation technology, and a PDA for displaying maps, georeferenced symbols, and data concerning symbols of interest and software created soft switches, transmitting and receiving digital SMS, TCP/IP and other protocol messages. To establish each other's communication net IP addresses, the cellular phones first exchange SMS messages (or use another method) that identifies their IP addresses. Each phone then transmits to all others its location and status in accordance with an established algorithm that is based on time and or movement. Each cellular phone is also able to poll the other cellular phones to transmit their locations. Each user is able to transmit to all the other users: text messages, photographs and videos. Using the present invention, a cellular telephone network can be set up in which all of the parties in the network have almost automatic and instant access to and status of any and all other parties in the network by touching the display screen symbol of the party he desires to initiate voice and data calls, thus, instantly activating the calls. This is an immense time saver in dealing with a cellular phone network for all the parties combined.”, ¶14]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Crowley/Kimchi with the functionality of triggering communication directly by user input/selection of entity cards of Beyer. The reason for this modification would be to provide a more convenient way to send SMS and other communication to friends/user displayed on a map.
	The combination of Crowley/Kimchi/Beyer do not teach display a graphical user interface that includes a map corresponding to a location of an access point 1) through which the mobile communication device communicates data packets to a communication network, or through which the mobile communication device receives data packets from the communication network, or 2) to which the mobile communication device sends a beacon. Cernak in the same field of endeavor teaches a system for passive user location system. Cernak teaches display a graphical user interface that includes a map corresponding to a location of an access point 1) through which the mobile communication device communicates data packets to a communication network, or through which the mobile communication device receives data packets from the communication network, or 2) to which the mobile communication device sends a beacon( the location of user/friends are displayed on a map, ¶23 location information is obtained from GPS  or access point to device attachment information and may include more  granular determination of location by triangulation with respect to based stations or simple attachment information of devices and the information on the location of a base station, ¶s29,44).
["User interfaces devices (device 1 106, device N 108), e.g., personal computers, laptop personal computers (PCs), personal data assistants (PDAs), etc., include hardware and/or software supporting Internet access and can be coupled to the reporting module 126 of location approximating infrastructure 104, e.g., via a service provider Web site associated with the Web interface module 142 which supports the location approximation interface functionality. User interface devices (106, 108), include displays (144, 146), respectively, which can be used to display location reports including a map indicating the location of group members. User interface devices (106, 108) are typically end user devices included as part of or coupled through one of the communications networks (110, 112, 114, 116, 118). In other embodiments, user interface devices (106, 108) may include devices including hardware and/or software supporting voice and/or Dual Tone Multi-Frequency (DTMF) interfaces providing access to the reporting module 126 of the location approximating infrastructure 104, e.g., via automated speech and/or tone recognition activated menus.", ¶23]
["FIG. 3 is a drawing of an exemplary wireless cellular communications network 112 implemented in accordance with the present invention and using methods of the present invention. Exemplary wireless cellular communications network 112 includes a plurality of base stations (BS 1 302, BS N 304), each base station (302, 304) having a wireless coverage area (cell 1 306, cell N 308), respectively. Mobile Nodes (MNs) within a BS's cellular coverage area may use the cell's BS as their point of network attachment. A plurality of MNs (MN 1 310, MN N 312) are coupled to BS 1 302 via wireless links (314, 316), respectively. Similarly, a plurality of MNs (MN 1'' 318, MN N'' 320) are coupled to BS N 304 via wireless links (322, 324), respectively. MNs (310, 312, 318, 320) may be cellular communications devices, e.g., cellular phones supporting voice, text, and/or video imaging via wireless communications. Other cellular communications devices may include instant messaging devices and/or paging devices. Cell 1 306 also includes a plurality of MNs (MN 1' 326, MN N' 328) each including a GPS module (330, 332), respectively; each MN (326, 328) is coupled to BS 1 302 via wireless links (334, 336), respectively. Similarly, cell N 308 includes a plurality of MNs (MN 1''' 338, MN N''' 340) each including a GPS module (342, 344), respectively; each MN (338, 340) is coupled to BS N 304 via wireless links (346, 348), respectively. MNs (326, 328, 338, 340) include cellular communications devices, e.g., cell phones enhanced with a GPS receiver, cellular communication devices with an input to receive and forward information from a GPS receiver, and GPS location and/or tracking devices with wireless communications means to communicate the determined GPS position information. MNs (310, 312, 318, 320, 326, 328, 338, 340) may use typical cellular communications protocols and standards over the wireless links, e.g., code division multiple access (CDMA) and/or Group Speciale Mobile (GSM) protocols and standards. MNs (310, 312, 318, 320, 326, 328, 338, 340) may each be associated with a cell phone number, individual, and/or personal identification number (PIN). MNs (310, 312, 318, 320, 326, 328, 338, 340) may move throughout the cellular communications network 112 and attach to different BSs (302, 304). Each BS (302, 304) is associated with a corresponding cell antenna tower, the location of each BS (302, 304) cell tower and the corresponding area of each cell (306, 308) is known and stored, e.g., in wireless communications network accounting node 352 and/or wireless communications GPS tracking node 354.", ¶29]

["Wireless cellular module 826 controls data collection corresponding to wireless cellular communications network 112. Wireless cellular module 826 includes a cell phone sub-module 842, a GPS phone sub-module 844, and a GPS vehicle tracking sub-module 846. Cell phone sub-module 842 includes the control of data collection corresponding to the usage of devices, e.g., cell phones, for communications, e.g., voice, video, and text. Cell phone sub-module 842 may collect data associated with cell phones belonging to individuals of locating groups, and may include information identifying the base station being used as the point of attachment, thus identifying a cell region in which the cell phone is operating. In addition, in some embodiments, triangulation techniques may be used to further locate the cell phone within a cell. GPS phone sub-module 844 includes the control of data collection corresponding to the GPS position/velocity related information obtained from enhanced cell phones including a GPS receiver or an interface to a GPS receiver. GPS vehicle tracking sub-module 846 includes the control of data collection corresponding to vehicles of members of locating groups, who have a GPS tracking device installed in their vehicle, the tracking device communicating its signaling via the wireless cellular communications network 112. GPS vehicle tracking sub-module 846 is particularly relevant in business operations, e.g., tracking deliverymen, salesmen, repairmen, etc.", ¶44]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Crowley/Kimchi/Beyer with determination and display of user location on a map using base station to device attachment information/triangulation as taught by Cernak.  The reason for this modification would be to provide additional ways in addition to GPS based location detection to determine users’ location for devices that do not GPS hardware or when GPS location services are unavailable. 
Regarding claims 2 and 11, Crowley/Cernak teaches wherein the current location of the mobile communication device comprises a geographical location of the mobile communication device(location via GPS Crowley, ¶s59,63  and Cernak ¶44)or the location of the access point(Cernak¶44).
[Crowley, "As shown in the figure, a client first submits 50 a device location, and the server receives that submission 52. The location may be submitted in a variety of forms. For example, the location might be submitted via a proxy, such as the "proper name" of a venue (e.g., restaurant, bar, public place, park, store, arena), or a street address. The location might be more determinant and explicit, such as location coordinates. Or the location could be automatically generated, such as by a GPS feature associated with the device. Users may also be provided opportunities to add venues to the database of venues, and may do so, for example, via a browser-presented mapping program in which the user may first locate local landmarks, and may then select a location to be associated with a venue name.", ¶59]
[Cernak, “may collect data associated with cell phones belonging to individuals of locating groups, and may include information identifying the base station being used as the point of attachment, thus identifying a cell region in which the cell phone is operating. In addition, in some embodiments, triangulation techniques may be used to further locate the cell phone within a cell.”, ¶44]

Regarding claim 3, Crowley teaches wherein the messaging application comprises an email application(Email) or an instant messaging application(SMS).
["Member TJ 42 starts the messaging process by sending a message to the server 40. The message may take any appropriate form, such as a Short Message Service (SMS) message. The message may also be in the form of an e-mail message to be received by the in box of a related server. The message may be formatted in a particular manner so as to carry as much information in as little data space as possible. By using special formatting, the message can more easily operate using protocols such as SMS that have limited upstream bandwidth, and also to allow the user to more easily enter the data. In addition, use of a generic messaging format like SMS or e-mail allows the system to be carrier-independent so that users can gain the benefits of the system even if their-carrier does not officially support it. In addition, the messages may be generated by an application, such as a J2ME/Java/Brew application, present on the device, so that users may be presented, for example, with menus and soft keys (which may be context dependent), and user selections may then be translated into commands to be sent by the device. Such commands may also be of a form so that they are carrier-independent. Commands may also be provided by voice, and could be handled similar to the well-known Moviefone system.", ¶41]

Regarding claim 4, Crowley teaches wherein the messaging application comprises a short message service application.
["Member TJ 42 starts the messaging process by sending a message to the server 40. The message may take any appropriate form, such as a Short Message Service (SMS) message. The message may also be in the form of an e-mail message to be received by the in box of a related server. The message may be formatted in a particular manner so as to carry as much information in as little data space as possible. By using special formatting, the message can more easily operate using protocols such as SMS that have limited upstream bandwidth, and also to allow the user to more easily enter the data. In addition, use of a generic messaging format like SMS or e-mail allows the system to be carrier-independent so that users can gain the benefits of the system even if their-carrier does not officially support it. In addition, the messages may be generated by an application, such as a J2ME/Java/Brew application, present on the device, so that users may be presented, for example, with menus and soft keys (which may be context dependent), and user selections may then be translated into commands to be sent by the device. Such commands may also be of a form so that they are carrier-independent. Commands may also be provided by voice, and could be handled similar to the well-known Moviefone system.", ¶41]

Regarding claim 5, Crowley teaches wherein the messaging application comprises a browser enabled application.
[“FIG. 9 is a screen shot of a test screen. This screen may be shown to a user when theyare setting up an account in the community or at other appropriate times. As shown, the system sends a test text message to a mobile device, and allows the user to click on an appropriate choice in the web browser to indicate whether the test message was properly received. In general, the user will not receive a message if their device does not have text messaging capabilities.”, ¶89]

Regarding claim 6, Crowley teaches wherein in the case that location information update are obtained for the entities, the corresponding labels are shown on the map in positions corresponding to a respective location information updates(see fig 2, ¶s 34, 35).
[" FIG. 2 is a plan view or map of an geographic area 10 of twelve city blocks in which various acquaintances are located. Some blocks such as block 12 may be open, such as for parking lots or parks, while others may have buildings located on them. Each location that may be uniquely identified may be considered to be a venue. As such, each user's location may be identified by the venue in which the user is located. For example, user 24a may be in a sports arena. User 26a may be at a bar, while user 28a may be sitting in a car in a parking lot. In such a situation, the venue may be identified by the name of the parking lot or its address, such as by cross streets. Finally, user 30a may be in a warehouse, such as at a rave party, while user 32a may be at home in their apartment. Each of these two locations or venues might simply be identified by their street address.", ¶34]

["Each of the users is alone. Without assistance, they might each continue to be alone, without knowing that the others are within easy walking distance, and in some cases next door. If they had readily-available yet non-intrusive information about the location of one or more of the others, they might decide to go where the other person is and have a much better time. This increased social interaction can lead to many positive things that occur when there is more direct interaction with others.", ¶35]

Regarding claim 8., Crowley teaches a method of operating a mobile communications device having a messaging application,
["The message may also take many forms. One exemplary form is an SMS message. Another is a mobile e-mail message. In such a situation, the server may parse the message to extract usable information from it. For example, the message may have Multipurpose Internet Mail Extensions (MIME) that need to be extracted. In addition, the message itself may need to be parsed or otherwise analyzed. In one example, a system may parse the "to" information from the message to determine certain intentions by the user. For example, in the example above, the user sent the message to "nyc@dodgeball.com," thus indicating the user was in New York, and wanted to use functionality of the system dedicated to New York City-such as restaurants and bars in New York. Identification of such information can, for example, allow the system to distinguish a message "@Mortons" to be directed to a Morton's restaurant in New York City, Chicago, Dallas, or Minneapolis, depending on the prefix placed before the "@" symbol.", ¶60]
 the method comprising: displaying a graphical user interface that includes a map, entities from a list of entities displayed as each having a moveable location on a map(map shows user’s location and location of friends relative to user ,fig. 2 ¶32,54 )  
[" FIG. 1 is a perspective representation of a geographic area 10 in which acquaintances may be located. The geographic area 10 is hypothetical and is intended to exhibit a number of different venues in which acquaintances may find themselves. A venue may be any appropriate type of location in which a person may want to be, such as a home, apartment, bar, restaurant, parking lot, sports stadium or arena, or street address. The term acquaintance is used broadly here to indicate users who may want to communicate with each other. It may include old friends, friends of friends, or acquaintances of more remote relation.", ¶32]
[“Messages may also be accompanied by a number of response options. For example, each message may be formatted so that any reply to the message is actually sent to the user who is the topic of the message. In addition, a message may come with a number of preformatted responses, so that a user need not think up and type a reply, but can instead simply push a single button for a preformatted reply, which may be a reply back to the system or to another user who was the subject of a recently-received message. In addition, a user may be given the opportunity to one-button dial or voice message the other user. Moreover, activity with the system may trigger text of voice phone calls or pre-recorded voice messages or photos, etc. to be sent to users. Also, the system may use known methods to format graphical maps that show the location of a user relative to his or her friends, and may transmit such maps to a user.”, ¶54]


and one or more interactive labels corresponding to one or more entities of the list of entities, respectively(profile cards show information regarding users  ,fig. 2 ¶32,54 )  
[" FIG. 1 is a perspective representation of a geographic area 10 in which acquaintances may be located. The geographic area 10 is hypothetical and is intended to exhibit a number of different venues in which acquaintances may find themselves. A venue may be any appropriate type of location in which a person may want to be, such as a home, apartment, bar, restaurant, parking lot, sports stadium or arena, or street address. The term acquaintance is used broadly here to indicate users who may want to communicate with each other. It may include old friends, friends of friends, or acquaintances of more remote relation.", ¶32]
[“Messages may also be accompanied by a number of response options. For example, each message may be formatted so that any reply to the message is actually sent to the user who is the topic of the message. In addition, a message may come with a number of preformatted responses, so that a user need not think up and type a reply, but can instead simply push a single button for a preformatted reply, which may be a reply back to the system or to another user who was the subject of a recently-received message. In addition, a user may be given the opportunity to one-button dial or voice message the other user. Moreover, activity with the system may trigger text of voice phone calls or pre-recorded voice messages or photos, etc. to be sent to users. Also, the system may use known methods to format graphical maps that show the location of a user relative to his or her friends, and may transmit such maps to a user.”, ¶54]

 obtaining a current location associated with the mobile communication device; obtaining location information updates associated with the entities of the list( a map of a user is displayed showing user’s location relative to friends or potential contacts, Fig.2 40,54 such presence information is real time meaning current locations of the user is displayed and not a historical map) 
[“In the example of FIG. 3, the operation being pictured is one in which member TJ 42 enters, opts in, or logs into the system, thereby starting a number of message flows. The other members have already identified themselves and their locations to the system, and are currently active in the system. The messages revolve around a server 40, to be described in more detail below. The server 40 could take any appropriate form, but in one example could simply be a server for receiving electronic mail messages from an electronic mail in box, analyzing the information in the messages, using that information to identify acquaintances who are currently logged onto the system 38, and generating appropriate messages to be transmitted to each of the acquaintances.”, ¶40]
[“Messages may also be accompanied by a number of response options. For example, each message may be formatted so that any reply to the message is actually sent to the user who is the topic of the message. In addition, a message may come with a number of preformatted responses, so that a user need not think up and type a reply, but can instead simply push a single button for a preformatted reply, which may be a reply back to the system or to another user who was the subject of a recently-received message. In addition, a user may be given the opportunity to one-button dial or voice message the other user. Moreover, activity with the system may trigger text of voice phone calls or pre-recorded voice messages or photos, etc. to be sent to users. Also, the system may use known methods to format graphical maps that show the location of a user relative to his or her friends, and may transmit such maps to a user.”, ¶54]

updating the graphical user interface to reflect the obtained location information updates associated with the entities on the list(location information is delivered real-time meaning as updates of user location occur the map is updated, ¶87);
[“A user may create a "crush list" of, for example, up to five other members, with whom the user is willing to make known their feelings. For example, the user may be physically attracted to another user's photo, or may like certain selections (such as hobbies) in the other user's publicly available profile. Users may add to or edit their crush lists at any time. Users may also choose to be made invisible to any crushes also, for example, if they are constantly being annoyed by messages about crushes. A separate database table may be used to track who has a crush on whom, and to deliver this information in real-time to users. For users who do not want to be part of the crush scene, the database table may simply contain a blocking "flag" for a particular user. That flag can be checked by the system before any crush messages are passed relating to such a user.”, ¶87] 

Crowley does not specifically teach determine whether to share information about the current location with the entities of list of entities either globally or on an entity-by-entity basis. Kimchi in the same field of endeavor teaches a system for real-time location tracking of users. Kimchi teaches determine whether to share information about the current location with the entities of list of entities either globally or on an entity-by-entity basis(users can set rule on when their location is publicly share (i.e. global) or rules set for sharing with specific person(i.e.. entities) ¶50).
["At a substantially similar time as information is available at the receiver component 102 it is transmitted to a stitching component 104 that stores the data in a format that is readily retrievable. In another embodiment, the input data from the receiver component 102 might be delayed before transmission to the stitching component 104. In a further embodiment, the information can be sent to the stitching component 104 at substantially the same time as received at the receiver component 102 and retained in the stitching component 104 for a predetermined time before the data is available at the rendering component 106. The delay in transit time of the information between the receiver component 102, stitching component 104, and/or rendering component 106 takes into account various factors including privacy issues. For example, a user that provides three-dimensional or other data concerning such user's current location might not want others to know the exact location of such user (e.g., real-time tracking). Thus, there can be a delay function associated with system 100. The delay can be measured in time (e.g., hours, days, weeks), during certain time frames (e.g., from 8 a.m. to 5 p.m. provide my exact location to everyone, from 5 p.m. to 8 a.m. only allow my spouse to see my exact location), or other means of tracking an interval or period. An optional opt-in (or opt-out) procedure can be utilized whereby a user decides whether to allow the system 100 to provide others real-time data about the user. The user can set-up and control privacy parameters regarding when to display real-time data, the precision of such data, the persons who can access the data. The system can provide for encryption of data rendering it only recoverable on the user's machine. The user can select an option to make trails local-only with no publication to the service, as well as other parameters that take into account privacy and safety concerns.", ¶50]
 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Crowley’s ability to set options on how their location information is released with an option that allows a user to control when their location is available publicly or to certain users. The reason for this modification would be to allow a user to control when an how their location information is released. For instance a user that is a lawyer might want their location available to a prospective clients during business hours yet restrict location reporting during personal hours.
The combination of Crowley/Kimchi has been discussed above. Crowley teaches wherein the graphical user interface further includes one or more labels(fig.2. shows user location with card  showing user profile and location such profile as specified in ¶88 include certain labels such as name, screenname etc)
[" As shown in FIG. 8, a user can enter standard profile information such as name, e-mail address, gender, user name, password, and telecommunications information. Some of this information may be made available to other users, while some (e.g., password and e-mail address) may be kept private. Additional information may also be gathered, such as by using a continued form similar to that shown in FIG. 8, by question and answer, or by other appropriate method. For example, various sorts of personality tests (e.g., Myers-Briggs) may be provided to help learn more about the user's preferences. In addition, profile information may be imported from other applications.", ¶88]
 
Crowley also teaches initiating communication(¶41) but does not specifically teach and in response to a selection by the user of a label of the corresponding one or more labels, initiating a messaging session with the corresponding entity using the messaging application. Beyer in the analogous networking art teaches a system for initiating communication in a cellular communication system. Beyer teaches in response to a selection by the user of a label of the corresponding one or more labels, initiating a messaging session with the corresponding entity using the messaging application(by touch or softkeys user can selecting and initiate communication whether such communication be phone or sms, ¶s 12, 14).
(by touch or softkeys user can selecting and initiate communication whether such communication be phone or sms, ¶s 12, 14), 
initiate a messaging session with the corresponding entity using the messaging application.
["A further benefit of the present invention is that more than one symbol can be specified to receive a cellular phone voice call and or data call, thus automatically conferencing them. The operator of the cellular phone can conference a small number of phones by touching the display screen locations of the communications net participant symbols that the operator wishes to conference by selecting a "conference" soft switch. This action will then cause the selected units to be conferenced together. The conference call can be expanded to a greater number of users by providing additional software that would conference phones by sending a digital message to the remote cellular phones from the operator cellular phone causing each of the remote cellular phones to dial a specified 800 conference call number and enter each individual phone participant code. The originator phone calls the same number and automatically enters the originator host code. Once all the phones have dialed the 800 number and entered their appropriate participant and host numbers, the conference call will be established. Furthermore, the operator of cellular phone one can pre-establish conference nets for voice and data exchange by either selecting them from a list or a table or by touching the display screen locations of the communication net participant symbols that the operator wishes to conference and selecting a "conference net" soft switch. Once the operator has done that, the software associates those communication net participants as being part of an established conference net. When the cellular phone operator chooses to call all the net participants, all the operator has to do is to select the designated software switch for that net to conference the pre-selected conference participants together. That action will then place a call to all the conferences without further action. This method of conference calling can be also used to send text messages, photographs and videos.", ¶12]

[In accordance with the present invention, a multiple cellular phone communication network is set up using the invention. Each cellular phone contains the same software and circuitry that includes cellular phone technology, GPS navigation technology, and a PDA for displaying maps, georeferenced symbols, and data concerning symbols of interest and software created soft switches, transmitting and receiving digital SMS, TCP/IP and other protocol messages. To establish each other's communication net IP addresses, the cellular phones first exchange SMS messages (or use another method) that identifies their IP addresses. Each phone then transmits to all others its location and status in accordance with an established algorithm that is based on time and or movement. Each cellular phone is also able to poll the other cellular phones to transmit their locations. Each user is able to transmit to all the other users: text messages, photographs and videos. Using the present invention, a cellular telephone network can be set up in which all of the parties in the network have almost automatic and instant access to and status of any and all other parties in the network by touching the display screen symbol of the party he desires to initiate voice and data calls, thus, instantly activating the calls. This is an immense time saver in dealing with a cellular phone network for all the parties combined.”, ¶14]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Crowley/Kimchi with the functionality of triggering communication directly by user input/selection of entity cards of Beyer. The reason for this modification would be to provide a more convenient way to send SMS and other communication to friends/user displayed on a map.
	The combination of Crowley/Kimchi/Beyer do not teach display a graphical user interface that includes a map corresponding to a location of an access point 1) through which the mobile communication device communicates data packets to a communication network, or through which the mobile communication device receives data packets from the communication network, or 2) to which the mobile communication device sends a beacon. Cernak in the same field of endeavor teaches a system for passive user location system. Cernak teaches display a graphical user interface that includes a map corresponding to a location of an access point 1) through which the mobile communication device communicates data packets to a communication network, or through which the mobile communication device receives data packets from the communication network, or 2) to which the mobile communication device sends a beacon( the location of user/friends are displayed on a map, ¶23 location information is obtained from GPS  or access point to device attachment information and may include more  granular determination of location by triangulation with respect to based stations or simple attachment information of devices and the information on the location of a base station, ¶s29,44).
["User interfaces devices (device 1 106, device N 108), e.g., personal computers, laptop personal computers (PCs), personal data assistants (PDAs), etc., include hardware and/or software supporting Internet access and can be coupled to the reporting module 126 of location approximating infrastructure 104, e.g., via a service provider Web site associated with the Web interface module 142 which supports the location approximation interface functionality. User interface devices (106, 108), include displays (144, 146), respectively, which can be used to display location reports including a map indicating the location of group members. User interface devices (106, 108) are typically end user devices included as part of or coupled through one of the communications networks (110, 112, 114, 116, 118). In other embodiments, user interface devices (106, 108) may include devices including hardware and/or software supporting voice and/or Dual Tone Multi-Frequency (DTMF) interfaces providing access to the reporting module 126 of the location approximating infrastructure 104, e.g., via automated speech and/or tone recognition activated menus.", ¶23]
["FIG. 3 is a drawing of an exemplary wireless cellular communications network 112 implemented in accordance with the present invention and using methods of the present invention. Exemplary wireless cellular communications network 112 includes a plurality of base stations (BS 1 302, BS N 304), each base station (302, 304) having a wireless coverage area (cell 1 306, cell N 308), respectively. Mobile Nodes (MNs) within a BS's cellular coverage area may use the cell's BS as their point of network attachment. A plurality of MNs (MN 1 310, MN N 312) are coupled to BS 1 302 via wireless links (314, 316), respectively. Similarly, a plurality of MNs (MN 1'' 318, MN N'' 320) are coupled to BS N 304 via wireless links (322, 324), respectively. MNs (310, 312, 318, 320) may be cellular communications devices, e.g., cellular phones supporting voice, text, and/or video imaging via wireless communications. Other cellular communications devices may include instant messaging devices and/or paging devices. Cell 1 306 also includes a plurality of MNs (MN 1' 326, MN N' 328) each including a GPS module (330, 332), respectively; each MN (326, 328) is coupled to BS 1 302 via wireless links (334, 336), respectively. Similarly, cell N 308 includes a plurality of MNs (MN 1''' 338, MN N''' 340) each including a GPS module (342, 344), respectively; each MN (338, 340) is coupled to BS N 304 via wireless links (346, 348), respectively. MNs (326, 328, 338, 340) include cellular communications devices, e.g., cell phones enhanced with a GPS receiver, cellular communication devices with an input to receive and forward information from a GPS receiver, and GPS location and/or tracking devices with wireless communications means to communicate the determined GPS position information. MNs (310, 312, 318, 320, 326, 328, 338, 340) may use typical cellular communications protocols and standards over the wireless links, e.g., code division multiple access (CDMA) and/or Group Speciale Mobile (GSM) protocols and standards. MNs (310, 312, 318, 320, 326, 328, 338, 340) may each be associated with a cell phone number, individual, and/or personal identification number (PIN). MNs (310, 312, 318, 320, 326, 328, 338, 340) may move throughout the cellular communications network 112 and attach to different BSs (302, 304). Each BS (302, 304) is associated with a corresponding cell antenna tower, the location of each BS (302, 304) cell tower and the corresponding area of each cell (306, 308) is known and stored, e.g., in wireless communications network accounting node 352 and/or wireless communications GPS tracking node 354.", ¶29]

["Wireless cellular module 826 controls data collection corresponding to wireless cellular communications network 112. Wireless cellular module 826 includes a cell phone sub-module 842, a GPS phone sub-module 844, and a GPS vehicle tracking sub-module 846. Cell phone sub-module 842 includes the control of data collection corresponding to the usage of devices, e.g., cell phones, for communications, e.g., voice, video, and text. Cell phone sub-module 842 may collect data associated with cell phones belonging to individuals of locating groups, and may include information identifying the base station being used as the point of attachment, thus identifying a cell region in which the cell phone is operating. In addition, in some embodiments, triangulation techniques may be used to further locate the cell phone within a cell. GPS phone sub-module 844 includes the control of data collection corresponding to the GPS position/velocity related information obtained from enhanced cell phones including a GPS receiver or an interface to a GPS receiver. GPS vehicle tracking sub-module 846 includes the control of data collection corresponding to vehicles of members of locating groups, who have a GPS tracking device installed in their vehicle, the tracking device communicating its signaling via the wireless cellular communications network 112. GPS vehicle tracking sub-module 846 is particularly relevant in business operations, e.g., tracking deliverymen, salesmen, repairmen, etc.", ¶44]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Crowley/Kimchi/Beyer with determination and display of user location on a map using base station to device attachment information/triangulation as taught by Cernak.  The reason for this modification would be to provide additional ways in addition to GPS based location detection to determine users’ location for devices that do not GPS hardware or when GPS location services are unavailable. 
Regarding claim 9, Crowley teaches wherein the list of entities comprises friends or family of a user of the mobile communication device.
["FIG. 11 is a screen shot of a profile screen. In general, various profile screens may be provided, each of which will display information relevant to its intended audience. For example, a public profile screen might show the person's photo, hobbies, screen name, and other interests (such as those that would be available at any social or dating site). A restricted public profile might show additional details, but be available only to users who have already been identified as friends", ¶91]

Regarding claim 10, Crowley teaches wherein the list of entities comprises businesses entities having a movable location(entities displayed on a map can be venues such as a restaurant, restaurants can move locations and their location can be updated on in a database, ¶59).
[“As shown in the figure, a client first submits 50 a device location, and the server receives that submission 52. The location may be submitted in a variety of forms. For example, the location might be submitted via a proxy, such as the "proper name" of a venue (e.g., restaurant, bar, public place, park, store, arena), or a street address. The location might be more determinant and explicit, such as location coordinates. Or the location could be automatically generated, such as by a GPS feature associated with the device. Users may also be provided opportunities to add venues to the database of venues, and may do so, for example, via a browser-presented mapping program in which the user may first locate local landmarks, and may then select a location to be associated with a venue name.”, ¶59]



Prior Art Cited But Not Used In Rejection

US 4,974,170 - Electronic Directory For Identifying A Selected Group Of Subscribers.
US 2004/0192299 - Apparatus And Systems For Providing Location-based Services Within A Wireless Network.
Applicant Remarks

Applicant’s arguments with respect to claims 1, 7 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456